Title: Proclamation concerning Consuls, 30 December 1779
From: Jefferson, Thomas
To: 


By his Excellency THOMAS JEFFERSON, Esq; Governour or Chief Magistrate of the commonwealth of Virginia.
Whereas the General Assembly by their act intitled “An act for the protection and encouragement of commerce of nations acknowledging the independence of the United States of America” have authorized the Executive to receive and admit into this commonwealth, a Consul or Consuls from any state which shall have acknowledged the independence of the United States of America, have given them jurisdiction to determine all controvercies between the subjects or citizens of their own state, and exempted them from all personal services required from the citizens of this commonwealth, and further to prove their regard to justice and the interests of those in amity with them have provided a summary mode of decision for all controvercies arising between citizens of this commonwealth and subjects or citizens of any state so acknowledgeing their independence, and more effectual means for preventing desertions of sailors, seamen or marines from the vessels of such states: And his Most Christian Majesty, our great and good ally, having been pleased after declaring and supporting our independence farther to manifest his willingness to cultivate friendship, commerce, and free intercourse with these states, by establishing Consuls to be resident therein, and hath appointed the Sieur Chevalier D’Anmours, to exercise that office within this commonwealth. I have therefore thought fit, by and with the advice of the Council of State, to declare that the said Chevalier D’Anmours is received and admitted within this commonwealth as Consul, on the part of his Most Christian Majesty, and that he is entitled to all the exemptions, prerogatives and jurisdictions belonging to the said office; and hereby to notify and promulgate the premises; strictly charging and enjoining all good citizens of this commonwealth, and all subjects  of his Most Christian Majesty, and others within the same, duly to respect the prerogatives and jurisdiction of the said Consul established by law, as they will answer the contrary at their peril.
GIVEN under my hand, and the seal of the commonwealth, this 30th day of December, in the fourth year of the commonwealth, and in the year of our Lord 1779.

THOMAS JEFFERSON

